 1

2

 3

4

 5

 6                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEV ADA
 7

 8                                                          )       Case# 2: 18-cv -00868 -MMD -NJK
     LINKSMART WIRELESS                                     )
 9   TECHNOLOGY, LLC                                        )
                                                            )       VERIFIED PETITION FOR
10                    Plaintiff(s),                         )       PERMISSION TO PRACTICE
                                                            )       IN THIS CASE ONLY BY
11           vs.                                            )       ATTORNEY NOT ADMITTED
                                                            )       TO THE BAR OF THIS COURT
12   WYNN RESORTS, LIMITED
                                                            )       AND DESIGNATION OF
                                                            )       LOCAL COUNSEL
13                                                          )
                       Defendant(s).                        )
14                                                                  FILING FEE IS $250.00

15

16           __      ___,,_
                        M_i_nn_a--,;-Y_
                                 . ..,..,
                                   c..,..
                                      h_an--,-__      __, Petitioner, respectfully represents to the Court:
                       (name of petitioner)
17
             I.        That Petitioner is an attorney at law and a member of the law firm of
18
                                                    Russ August & Kabat
19                                                        (firm name)

20    with offices at _ _______                    1_2_42_4_W_i_ls_h
                                                              _ir_e _B_o.,...,
                                                                        u,-
                                                                          Ie_v_ar_d
                                                                                  _, _l2_t_h_F_lo
                                                                                            _o_r_ __   __     _ _ __.,
                                                            (street address)
21                                                                                                          90025
                       Los Angeles                                         California
22                       (city)                                             (state)                     (zip code)
                   310-826-7474                                 mchan@raklaw.com
23
       (area code+ telephone number)                              (EmaiI address)
24
             2.        That Petitioner has been retained personally or as a member of the law firm by
25
          Linksmart Wireless Technology, LLC                     to provide legal representat ion in connection with
26                  [client(s)]

27    the above-entitled case now pending before this Court.

28                                                                                                              Rev. 5/ 16
            3.      That since ____      1_2--,
                                           /0,...,3_
                                                 /_2.,....0_
                                                     15_ _ __ , Petitioner has been and presently is a
                                            (date)
2    member in good standing of the bar of the highest Court of the State of             California
                                                                                          (state)
 3   where Petitioner regularly practices law. Petitioner shall attach a certificate from the state bar or
4    from the clerk of the supreme court or highest admitting court of each state, territory, or insular

 5   possession of the United States in which the applicant has been admitted to practice law certifying
 6   the applicant's membership therein is in good standing.

 7          4.      That Petitioner was admitted to practice before the following United States Dis trict

 8   Courts, United States Circuit Courts of Appeal, the Supreme Court of the United States and Courts

 9   of other States on the dates indicated for each, and that Petitioner is presently a member in good

10   standing of the bars of said Courts.

11                          Court                              Date Admitted            Bar Number

12          USDC Central District of California                  12/11/2015                 305941

13          USDC Northern District of California                 08/06/2017                 305941

14       US Court of Appeal for the Federal Circuit              11/30/2017                 305941

15

16

17

18
19
            5.      That there are or have been no disciplinary proceedings instituted against petitioner,
20
     nor any suspension of any license, certificate or privilege to appear before any judicial, regulatory
21
     or administrative body, or any resignation or termination in order to avoid disciplinary or
22
     disbarment proceedings, except as described in detail below:
23
     (State "none" if Petitioner has no disciplinary proceedings, etc .) none
24

25

26

27

28                                                     2                                             Rev. 5/16
                 6.      That Petitioner has never been denied admission to the State Bar of Nevada. (Give
 2       particulars if ever denied admission):

 3   :(State "none" if Petitioner has never been denied admission.) none
 4

 5
 6               7.      That Petitioner is a member of good standing in the following Bar Associations.
     '                      -
 7   (Sta te "none" if Petitioner is not a member of other Bar Associations.)         California

 8
 9
10               8.      Petitioner has filed application(s) to appear as counsel under Local Rule IA 11-2
11   (formerly LR IA 10-2) during   the past three (3) years in the following matters:   (State "none" ifno applications.)

12       Date of Application               Cause                     Title of Court                  Was Application
                                                                   Administrative Body                 Granted or
13                                                                   or Arbitrator                       Denied
         None
14

15

16

17

18

19                         (lfnecessary,   please attach a statement of additional applications)

20               9.      Petitioner consents to the jurisdiction of the courts and disciplinary boards of the

21       State of Nevada with respect to the law of this state governing the conduct of attorneys to the same

22   extent as a member of the State Bar of Nevada.

                 10.     Petitioner agrees to comply with the stan dards of professional conduct required of

24       the members of the bar of this court.

25               11.     Petitioner has disclosed in writi ng to the client that the applicant is not admitted to

26       practice in this j urisdiction and that the client has consented to such repres enta tion.

27

28                                                           3                                                   Rev. 5/ 16
             That Petitioner respectfully prays that Petitioner be admitted to practice before this Court
 2   FOR THE PURPOSES OF THIS CASE ONLY.
 3

 4                                                                     Petitioner's signature
     STATE OF                California       )
 5                -------)
     COUNTY OF __             L_o_s
                                 _A_n=ge_l_es
                                       __     )
 6
 7
 8
 9

10

11

12

13

14

15

16                    DESIGNATION OF RESIDENT ATTORNEY ADMITTED TO
                       THE BAR OF TIDS COURT AND CONSENT THERETO.
17
             Pursuant to the requirements of the Local Rules of Practice for this Court, the Petitioner
18
     believes it to be in the best interests of the client(s) to designate          Mark Bor ghese
19                                                                              (name oflocal co unsel)
     Attorney at Law, member of the State of Nevada and previously admitted to practice before the
20
     above-entitled Court as associate resident counsel in this action. The address and email address of
21
     said designated Nevada counsel is :
22
23                                        1016 l Park Run Drive, Suite 150
                                                    (street address)
24
                        Las Vegas                                     Nevada                        89145
25                       (city)                                       (state)                     (zip code)

26              702-38 2-0200                          mark @borgheselegal.com
      (area code + telephone number)                        (Email address)
27

28                                                       4                                                Rev . 5/16
     By this designation the petitioner and undersigned party(ies) agree that this designation constitutes
 2   agreement and authorization for the designated resident admitted counsel to sign stipulations
 3   binding on all of us.

 4

 5              APPOINTMENT OF DESIGNATED RESIDENT NEV ADA COUNSEL
 6
 7          The undersigned party(ies) appoint(s) __       ___    _ M~a_rk_B,-o_rgh=---e_s-,-,-e
                                                                                     _ _ ___         as
                                                             (name of local counsel)
 8   his /her /their Designated Resident Nevada Counsel in this case.




                                          ~
 9
10

11
                                           Koichiro Ikudome, CEO
12                                         (type or print party name, title)

13
                                           (party's signature)
14

15
                                           (type or print party name , title)
16

17                              CONSENT OF DESIGNEE
            The undersigned hereby consents to serve as associate resident Nevada counsel in this case .
18
19

20                                        ~~unsel's                                  signature
21                                         6231                           mark@borgheselegal.com
                                           Bar number                     Emai I address
22

23
     APPROVED:
24
     Dated: this ___             July
                  15th day of ____         __    ___, 2019
25

26
     UNITED STATES DISTRICT JUDGE
27
28                                                     5                                           Rev. 5/ 16
CALIFORNIA JURA T WITH AFFIANT STATEMENT                                                      CIVIL CODE § 8202

~          ee Attached Document (Notary to cross out lines 1-6 below)
D See Statement Below (Lines 1-6 to be completed only by document signer[s], not Notary)




6.
     - ---------------
       Signature of Document Signer No. 1                        Signature of Document Signer No. 2 (if any)

    A notary public or other officer completing this certificate verifies only the identity of the individual who signed
    the document to which this certificate is attached, and not the truthfulness, accurac , or va lidi of that document.


    State of California                                )       Subscribed to (or affirmed) before me on
                                                               this 11th day of               Tuly , 2019
                                                                    Date            Month                  Year
    County of _---=L=os:::....:....:An=g=el=e=s
                                    - ---'-)                   by
                                                               (1)    Minna Y. Chan
                                                               (and (2) ------------------------------------- ),
                                                                               Name(s) of Signer(s)
                                                               Proved to me on the basis of_satisfactory
                              LUPEC. DIAZ                      evidence to be the person(s) who appeared
       -                 NotaryPublic - California
       ~                   LosAngelesCounty        ~
                                                               before me.
       z                 Commission# 2155306 ~
       t .~     0 •   ,MlS0 V"1·   iu2t6}~ 2
                              [xtr::s            el



                               Seal
                      PlaceNotary Seal Above

-----            - - ------                    OPTIONAL ---                 - --------
Though this section is optional, completing this information can deter alteration of the docum ent or
                  fraudulent reattachment of this form to an unintended document.
Description of Attached Document
Title or Type of Document: Verified Petition for Permission to Practice in This Case Only bv Attorney not
Admitted to the Bar of this Court and Designation of Local Counsel (U.S. District Court. District of Nevada)
    Document Date: 7/11/2019 Number of Pages: ~ Signer(s) Other Than Named Above: None
                      ~upr£m£            Qinurt nf Qialifnrnia
                                  JORG     E E . NAVARRETE
                             Cieri:011d Executive Officerof the Supreme Court




        CERTIFICATE OF THE CLERK OF THE SUPREME COURT

                                               OFTHE

                               STATE OF CALIFORNIA


                                      MINNA Y. CHAN

I, JORGE E. NAVARRETE, Clerk/Executive Officer of the Supreme Court of the State of
California, do hereby certify that MINNA Y CHAN, #305941, was on the 3rd day of
December 2015, duly admitted to practice as an attorney and counselor at law in all the
courts of this state, and is now listed on the Roll of Attorneys as a member of the bar of this
state in good standing.




                                                Witness my hand and the seal of the court
                                                on the 27th day of June 2019.



                                                JORGE E. NAVARRETE
                                                Clerk/Executive Officer of the Supreme Court
